Title: To James Madison from Thomas Auldjo, 2 April 1806 (Abstract)
From: Auldjo, Thomas
To: Madison, James


                    § From Thomas Auldjo. 2 April 1806, Cowes. “I embrace the opportunity of a Ship bound direct from hence to your neighbouring port, to convey Copy of my respects of the 24th January which I beg to confirm. Since then the Captures of American Ships by British Cruizers have been confined to two or three within my district & these have been released almost immediately on their arrival in port. I Consequently flatter myself that the rage which prevailed in the Autumn & beginning for hunting after American ships has in a great measure subsided & will not be renewed. Our Wheat market keeps Steady at about 7/6 to 8/ pr bushel weighing 60 pounds—these prices could not have been maintained if it had not been for the failure of the Crops in the northern parts of Europe.”
                